DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 9/3/21. Claims 1, 2, 4, and 5 are amended. Claim 3 is canceled. Claims 11-13 were previously canceled; claims 14-23 were previously withdrawn. Claims 1, 2, and 4-10 are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al. (US 2010/0081052) in view of Martin et al. (US 2013/0108903).
Regarding claims 1 and 2, Morishima teaches a secondary battery comprising an electrode (7) provided with an active material coating portion (2a, 2b) coated with active material on an electrode 
Further regarding claim 1, Morishima teaches a notching tab part, or plurality of notching tabs, or tabs (5), extending from the coating portion (2a) in a width direction perpendicular to the longitudinal direction of the electrode collector (1) when the electrode is in a wound state, forming a plurality of layer portions extending over a same circumferentially extending angle about a center of the secondary battery (Figure 12, [0135], [0137]).

Regarding claim 2, Morishima teaches that the non-coating portions extends continuously more than 1/3 of a total length of the coating portion in the longitudinal direction (Figure 11, [0136]).

With further regard to claims 1 and 2, and with regard to claims 5-7, Morishima teaches that the notching tab part, or tabs, have a wound state, i.e. when the electrode group is rolled up ([0135]), but fails to teach specifically that the notching tab part forms two or more overlapping layers when the electrode is in a wound state.
Martin teaches a secondary battery comprising a notching tab part, or electrode tabs (300), which extend from the active material part of an electrode, and which are bent to form overlapping layers when the electrode is in a wound state (Figures 1, 3, and 5, [0016], [0043]). The bent tabs (300) of Martin are bonded to the can member by weld and crimp joints ([0044]).
Martin further teaches that it is desirable to provide the notching tab parts, or electrode tabs (300), in two or more overlapping layers that are well aligned in order to facilitate installation of an insulation member, or insulator (24a/24b, 34a/34b, 50), provided between the bent parts of the tabs (5) and the end of the electrode (33a, 33b), and which is used to prevent short circuits (Figure 5, [0003], [0006], [0007]).


Regarding claim 4, Morishima and Martin are silent on the width of the notching tabs. The examiner finds that it would have been an obvious matter of design choice to determine the proper width of the notching tabs for the size and function of the battery. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 IV A

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima in view of Martin as applied to claim 1 above, and further in view of Kogetsu et al. (US 2018/0145304).
 The teachings of Morishima and Martin as discussed above are incorporated herein.
Regarding claim 8, Morishima in view of Martin teaches the secondary battery of claim 1 including the electrode and notching tab parts, but fails to teach an electrode tab attached to the non-coating portion.
Martin teaches that bending of the tabs can introduce stress that may cause eventual failure ([0003]).
Kogetsu teaches a secondary battery comprising an electrode provided with a coating portion (41) and non-coating portion (40a), where an electrode tab, or current collecting lead (24), attached to the non-coating portion ([0045]).
Kogetsu teaches that the electrode tab is attached to the non-coating portion by insulating tape to suppress motion of the electrode tab, or current collecting lead ([0026]).
It would have been obvious to the skilled artisan at the time of the invention to include, in addition to the notching tabs of Morishima in view of Martin, an electrode tab connected to the non-

As for claim 9, as is discussed above, Morishima teaches a notching tab part, or plurality of notching tabs, or tabs (5), extending from the coating portion (2a) in a width direction perpendicular to the longitudinal direction of the electrode collector (1) when the electrode is in a wound state (Figure 12, [0135], [0137]).
Regarding claim 10, as is discussed above, Martin teaches a secondary battery comprising a notching tab part, or electrode tabs (300), which extend from the active material part of an electrode, and which are bent to form overlapping layers when the electrode is in a wound state (Figures 1, 3, and 5, [0016], [0043]). The bent tabs (300) of Martin are bonded to the can member by weld and crimp joints ([0044]).

Response to Arguments
Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive.
First, regarding amended claim 1, Applicant argues on page 6 of the Remarks that the limitation to “each tab has a respective plurality of layer portions each extending over a same circumferentially extending angle,” the examiner is not convinced. The examiner maintains that this limitation is depicted in Figures 5-7 of Martin. As to Applicant’s statements concerning this feature being “the result of cutting the tabs after the electrode is wound,” the examiner notes that the claims are to product claims, and further that the claims do not contain limitations to the method of making the tabs. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Additionally, the rejection is made over Morishima in view of Martin, and Martin teaches a wound electrode. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sohn (US 2011/0067227) teaches cutting the tabs after the electrode is wound (Figures 6A-6D and 8A-8D).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729